DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This Office Action is responsive to an Amendment entered 08/16/2021.

Status of Claims
3.	Claims 3-12 and 14-20 are pending in this application.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 3-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,652,609. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Instant application
US 10,652,609
3. A reception apparatus, comprising: 
circuitry configured to: 
receive audio/video content, acquire trigger information including a media time, acquire a correspondence table that defines an event and a start time associated with the event, 

receive audio/video content; acquire a trigger information instance that includes a media time and identifies a location of a correspondence table; acquire, according to 


	Regarding Claim 3, as can be seen from the table above, Claim 3 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. 
	Claims 4-10 reciting similar limitations contained in patent claims 1-5 respectively, thus are rejected based on the same grounds as set forth in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.



6.	Claims 3-9, 11-12 and 14-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kim et al (US 2013/0271653).
	
Regarding Claim 3, Kim discloses a reception apparatus (e.g., see Figs. 22, 23), comprising circuitry configured to: 
receive audio/video content (e.g., see Para 7; Para 617; Para 623; such as receives and demodulates a broadcast signal such as AV content for selected channel), acquire trigger information including a media time (e.g., see Para 499; Para 620-621; such as the broadcasting station may designate a trigger time with reference to PCR that video stream refers; or PTS in the header of PES is extracted as a trigger time), acquire a correspondence table that defines an event and a start time associated with the event (see Fig. 37; Para 623; Para 626; such as acquire a trigger table to identify a trigger service and a start time such as trigger time S340 associated with the event), acquire or operate an application associated with the event (see Para 486; Para 492; Para 590; Para 621; the NRT service guide or AIT may include application; and acquire or operate an application for a trigger operation), determine a current time based on the media time included in the acquired trigger information, and execute a command associated with the event based on the determined current time and the start time associated with the event (e.g., see Para 499; Para 621; Para 626; then performs a corresponding trigger action on a corresponding TDO at the corresponding trigger timing; especially, if the PTS of PES is a trigger time, the PTS of trigger stream is synchronized with the PTS in the header of audio and video stream, to satisfy the accurate play timing).

Regarding Claims 4 and 17, Kim further discloses the acquired trigger information identifies a location of the correspondence table (see Para 76-77; Para 524-525; the acquired trigger information identifies a unique PID may be allocated to the TS packet of the NRT service data including the correspondence table such as a trigger table).

Regarding Claim 5, Kim further discloses the acquired trigger information is transmitted together with the audio/video content, and the circuitry is configured to extract the acquired trigger information from the received audio/video content (see Para 5; Para 7; Para 493).

Regarding Claim 6, Kim further discloses the circuitry is configured to extract a feature quantity from the received audio/video content; and acquire the trigger information using the extracted feature quantity (see Para 907-910; such as extract a logo from received audio/video content to acquire watermark server address).

Regarding Claim 7, Kim further discloses the circuitry is configured to display video signal images of the audio/video content in which the acquired trigger information is in a form of an image code embedded in the displayed video signal image (see Para 768; Para 907-910; such as barcode or the color characteristic of the extracted logo).

Regarding Claim 8, Kim further discloses the feature quantity is unique information about the audio/video content (see Para 907-910; such as barcode or color characteristics).

Regarding Claims 9, Kim further discloses the determined current time is within a valid period defined by the start time and an end time associated with the event (see Para 378; such as a suitable interval of time defined by the start time and an end time associated with the event), the circuitry executes the command associated with the event (see Para 378; Para 528).

Regarding Claim 11, Kim discloses a method of a reception apparatus (e.g., see Figs. 22, 23) for executing commands, the method comprising: 
receiving audio/video content comprising trigger information that includes a media time (see Para 499; Para 621; such as the broadcasting station may designate a trigger time with reference to PCR that video stream refers); displaying video signal images of the audio/video content in which the trigger information is in a form of an image code embedded in the displayed video signal image (see Para 767-771; such as a logo embedded in the displayed video signal image); and extracting a feature quantity from the trigger information (see Para 775-776; Para 891; Para 905; Para 907-909; extracting feature quantity such as the color characteristic of the extracted logo from the trigger information).

Regarding Claim 12, Kim further discloses the feature quantity is unique information about the audio/video content (see Para 726; such as a logo of a content provider).

Regarding Claim 14, Kim further discloses acquiring a correspondence table that defines an event, a start time associated with the event, and an application associated with the event (see Fig. 25; Para 502-522; such as a trigger table defines an event, a start time such as a trigger time associated with the event and a NRT service application associated with the event).

Regarding Claim 15, Kim further discloses determining a current time based on the media time included in the trigger information (see Para 527-533; Para 759; such as a timestamp which is viewing time information).

Regarding Claim 16, Kim inherently discloses executing a command associated with the event based on the determined current time and the start time associated with the event (see Para 492-493; Para 759-761; such as a NRT service content triggered at the specific timing linked with real-time broadcasting to execute a specific action for a specific NRT service is called a Triggered Declarative Object (TDO)).

Regarding Claim 18, Kim further discloses acquiring a correspondence table that defines an event and a start time associated with the event (see Fig. 37; Para 623; Para 626; such as acquiring a trigger table that defines an event and a trigger time).

Regarding Claim 19, Kim further discloses the correspondence table defines an application associated with the event (see Fig. 8; Fig. 25; Para 138; Para 516).

Regarding Claim 20, Kim further discloses the receiving the trigger information initiates an operation of an application program (see Para 492; Para 621; Para 626; such as a NRT service content triggered at the specific timing linked with real-time broadcasting to execute a specific action for a specific NRT service).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


7.	Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al (US 2013/0271653).

Regarding Claims 10, Kim discloses if a low latency flag (Boolean flag) is set with 0, a collection delay time becomes longer and a user interface suggests a post view to a user (see Para 320); one of ordinary skill in the art would recognize the content delay might cause the miss of the trigger time because of the network congestion; therefore, it would be obvious to include when the determined current time is after the start time associated with the event, the circuitry executes the command associated with the event to accommodate the inherent delay from the network.

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 3-12 and 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Claims 3-12 and 14-20 are rejected.

Correspondence Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426